NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                              Submitted February 13, 2017* 
                                 Decided May 30, 2017 
                                             
                                         Before 
 
                        FRANK H. EASTERBROOK, Circuit Judge
                         
                        ANN CLAIRE WILLIAMS, Circuit Judge 
                         
                        DIANE S. SYKES, Circuit Judge 
 
No. 16‐2289 
 
UNITED STATES OF AMERICA,                        Appeal from the   
      Plaintiff‐Appellee,                        United States District Court for the 
                                                 Southern District of Illinois. 
      v.                                          
                                                 No. 09‐CR‐30159‐MJR‐001 
JOHN WYSINGER,                                    
      Defendant‐Appellant.                       Michael J. Reagan, 
                                                 Chief Judge. 
 
                                        O R D E R 

       John Wysinger appeals from the denial of his second motion for a sentence 
reduction under 18 U.S.C. § 3582(c)(2). He argues that the district court erred by refusing 
to reduce his sentence under a retroactive amendment to the sentencing guidelines. 
Based on decisions like United States v. Redd, 630 F.3d 649, 651 (7th Cir. 2011), Wysinger 
had no right to relief under a successive motion for a sentence reduction, so we affirm. 



                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See FED. R. CIV. P. 34(a)(2)(C). 
No. 16‐2289                                                                           Page 2 
 
       John Wysinger is guilty of drug crimes. He was convicted in July 2010 of a 
conspiracy to distribute and possess with intent to distribute 5 kilograms or more of a 
substance containing cocaine and of aiding and abetting the possession with intent to 
distribute 500 grams or more of cocaine. See 18 U.S.C. § 2; 21 U.S.C. §§ 846, 841(a)(1), 
(b)(1)(A)(ii). After we vacated that judgment because of a Miranda violation, 
see United States v. Wysinger, 683 F.3d 784, 787, 803 (7th Cir. 2012), Wysinger was indicted 
again in 2012. This time he pleaded guilty to the same offenses for which he had 
previously been convicted. 

       Sentencing followed. The district court found that Wysinger was responsible for a 
quantity of cocaine that yielded an advisory guidelines range of 210 to 262 months’ 
imprisonment. The court sentenced Wysinger below the range, however, to only 
180 months’ imprisonment. Approximately one year later, the government moved to 
reduce Wysinger’s sentence based on his substantial assistance in other prosecutions. See 
FED. R. CRIM. P. 35(b). The district court reduced Wysinger’s sentence by 12 months, 
from 180 to 168 months. In this order the judge wrote: “This reduction of 12 months will 
neither be increased or decreased if defendant qualifies or does not qualify for any 
further reduction of sentence under 18 U.S.C. § 3582(c)(2).” 

       In mid‐2015 Wysinger moved to reduce his sentence under 18 U.S.C. § 3582(c)(2) 
based on a new guidelines amendment, but the district court denied the motion. The 
Sentencing Guidelines Drug Quantity Table in § 2D1.1 had recently been amended to 
decrease the offense level by 2 for defendants whose offense level was based on a drug 
quantity. Compare U.S.S.G. § 2D1.1(c) (2013) with U.S.S.G. supp. to app. C, amend. 782 
(2014). This amendment was made retroactive. See Sentencing Guidelines for the United 
States Courts, 79 Fed. Reg. 44973 (Aug. 1, 2014); U.S.S.G. § 1B1.10(a), (d). In denying the 
motion, the judge explained that when he had granted the earlier sentence reduction 
under Rule 35, he said that he would not reduce Wysinger’s sentence further under 
§ 3582(c)(2). Wysinger asked for reconsideration of this decision, asserting the same 
arguments as in his initial motion. The judge denied that motion because Wysinger filed 
it two weeks late and gave no “valid basis” for reconsideration. Wysinger appealed this 
decision, but we dismissed the appeal as untimely. United States v. Wysinger, No. 15‐3876 
(7th Cir. Apr. 6, 2016).1 


                                                 
            1  If Wysinger had appealed the denial of this first § 3582 motion on time, he may 

have had an argument. In denying that motion, the judge deemed himself bound by a 
statement that he made when granting the Rule 35 sentence reduction. The judge said 
that he would not grant any further reductions, including under § 3582(c). But the 
No. 16‐2289                                                                          Page 3 
 
       One month after our decision, in mid‐2016, Wysinger again moved the district 
court to reduce his sentence, based on the same amendment. The judge interpreted this 
motion as a second motion for reconsideration and denied it. Wysinger brought this 
appeal, but again his notice of appeal arrived late. We ordered him to file a sworn 
declaration stating the date that he deposited the notice of appeal into the prison 
mailbox and whether first‐class postage was prepaid. Wysinger affirmed that he 
deposited the notice within the allotted time, so we proceeded to briefing. 

       As a threshold matter, the government contends that, even with Wysinger’s 
sworn statement, we lack jurisdiction to hear the appeal. It argues that Wysinger did not 
comply with the requirements of the prison where he is housed for receiving the benefit 
of the prison mailbox rule. See FED. R. APP. P. 4(c)(1); Hurlow v. United States, 726 F.3d 958, 
962 (7th Cir. 2013). The government submitted a sworn declaration from a staff member 
at the prison, which asserts that inmates wishing to send legal mail must write “legal 
mail” on the envelope, so staff in the mail room can date stamp and initial the envelope. 
Wysinger’s envelope has none of these markings. Wysinger replies, however, that he is 
housed at a satellite location, and at his location the mail procedures are different. The 
government does not dispute Wysinger’s statement that he used the institutional mail 
system of his satellite location as required by FED. R. APP. P. 4(c)(1). So we conclude that 
his notice of appeal was timely. 

       But on the merits Wysinger’s appeal collapses. A prisoner can move for a 
sentence reduction under § 3582(c)(2) based on a single amendment to the sentencing 
guidelines only once. United States v. Beard, 745 F.3d 288, 291 (7th Cir. 2014); Redd, 
630 F.3d at 651. As a successive motion based on the same amendment, it fails. And even 
if we were to interpret his filing as a second motion to reconsider his first motion for a 
sentence reduction, we still would affirm the district court’s denial. A motion for 
reconsideration must be filed within the time available for an appeal. Redd, 630 F.3d at 
650. Wysinger had 14 days to file an appeal from the district court’s mid‐2015 order 
denying the initial motion, FED. R. APP. P. 4(b)(1)(A)(i), but he did not file his second 
“motion to reconsider” until a year later in 2016. 

                                                                                 AFFIRMED. 

                                                 
district court is required to consider the factors in 18 U.S.C. § 3553(a) when deciding 
whether a sentence reduction under § 3582(c) is proper. See United States v. Flores, No. 
16‐1456, 2016 WL 6496701, at *1 (7th Cir. Nov. 2, 2016); United States v. Marion, 590 F.3d 
475, 477 (7th Cir. 2009).